In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20‐1295
SALLY GAETJENS,
                                                  Plaintiff‐Appellant,
                                 v.

CITY OF LOVES PARK, et al.,
                                               Defendants‐Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Western Division.
           No. 16‐cv‐50261 — John Robert Blakey, Judge.
                     ____________________

       ARGUED MAY 27, 2021— DECIDED JULY 13, 2021
                ____________________

   Before KANNE, SCUDDER, and KIRSCH, Circuit Judges.
    KANNE, Circuit Judge. Plaintiﬀ Sally Gaetjens sued various
local government oﬃcials for entering and condemning her
home and confiscating her thirty‐seven cats, all without a
warrant. She’s right that the Fourth Amendment would usu‐
ally prohibit such conduct. But emergencies breed excep‐
tions—and this case is littered with emergencies.
2                                                   No. 20‐1295

    Namely, Gaetjens went missing in action, and Defendants
had reason to believe that she was experiencing a medical
emergency. Plus, when Defendants attempted to check her
home, they deemed it so noxious that it posed a public‐safety
risk. Given these exigencies, the Fourth Amendment did not
require Defendants to wait for judicial approval before acting.
We thus aﬃrm the decision of the district court granting sum‐
mary judgment to Defendants.
                       I. BACKGROUND
    The following facts are undisputed and stated in the light
most favorable to Gaetjens as the nonmoving party. Wonsey v.
City of Chicago, 940 F.3d 394, 399 (7th Cir. 2019) (citing Dayton
v. Oakton Cmty. Coll., 907 F.3d 460, 465 (7th Cir. 2018)).
   Gaetjens bred cats in her home in Loves Park, Illinois. On
December 4, 2014, she visited her doctor and was told to go to
the hospital because of high blood pressure. Later that day,
the doctor couldn’t locate Gaetjens, so she phoned Rosalie
Eads (Gaetjens’s neighbor who was listed as her emergency
contact) to ask for help finding her. Eads called Gaetjens and
knocked on her front door but got no response.
    The next day, Gaetjens was still missing, so Eads called the
Loves Park police and told them that Gaetjens might be expe‐
riencing a medical emergency. Defendant Sergeant Allton
and another oﬃcer went to Gaetjens’s Loves Park home but
could not see anyone inside. They did, though, notice pack‐
ages on the porch, untended garbage, and a full mailbox.
    The police then met up with Eads, who said she had a key
to the Loves Park house and confirmed what she had said on
the phone. With these facts before them, the police asked Eads
for the key so that they could enter to see if Gaetjens was in
No. 20‐1295                                                   3

danger. Eads obliged but also said that she thought perhaps
Gaetjens was at her other home in Rockford.
   The police went into the home but didn’t get far. After
making it about ten feet, intense odors forced them back out.
Allton described the smell as a mix of urine, feces, and maybe
a decomposing body.
    The police then called on the Loves Park Fire Department
to enter the home with breathing devices. Defendant Fire
Chief Foley arrived first, and Allton told him the whole tale.
So Foley approached the cracked front door for himself and
got a whiﬀ of something that could “gag a maggot.” Foley
thus temporarily condemned the home as not fit for human
or animal habitation by placing a placard on the front door
that read: “CONDEMNED[.] This Structure is Unsafe and Its
use or occupancy has been prohibited by the code administra‐
tor. It shall be unlawful for any person to enter such structure
except for the purpose of making the required repairs or re‐
moval.”
   More firefighters soon arrived and went into the home to
look for Gaetjens. But instead of Gaetjens, they found thirty‐
seven cats.
   At that point, the responders summoned Winnebago
County Animal Services to round up the cats because Gaet‐
jens was not allowed inside the condemned house to care for
the clowder herself. Some of the felines proved more diﬃcult
to catch than others. In particular, the male stud, Calaio,
looked ready to attack the workers. So they pulled out metal
“cat grabbers” to trap him.
4                                                    No. 20‐1295

   In the end, Animal Services impounded the cats from De‐
cember 4 to December 13, 2014. Sadly, four cats, including
Calaio, died as a result of the impoundment.
    Based on these events, Gaetjens—who unbeknownst to
the oﬃcers had been in the hospital all along—sued the City
of Loves Park, Winnebago County, and various employees of
each under 28 U.S.C. § 1983. Relevant to this appeal, she al‐
leged that the individual Defendants (Allton, Foley, and three
Animal Services employees) violated her Fourth Amendment
rights by (1) entering her home, (2) condemning her home,
and (3) seizing her cats. She also alleged that the City of Loves
Park and Winnebago County are liable for these violations
under Monell v. Department of Social Services of New York, 436
U.S. 658 (1978).
   The district court granted summary judgment to all De‐
fendants on all claims. Gaetjens now appeals.
                          II. ANALYSIS
   We review a district court’s grant of summary judgment
de novo. Wonsey, 940 F.3d at 399 (citing Dayton, 907 F.3d at
465). In this case, the district court determined that Gaetjens’s
Fourth Amendment claims fail because the individual de‐
fendants are entitled to qualified immunity. We agree that
Gaetjens’s claims fail, but for a more basic reason—the indi‐
vidual defendants did not violate the Fourth Amendment.
   The Fourth Amendment, made applicable to the States
through the Fourteenth Amendment, protects “[t]he right of
the people to be secure in their persons, houses, papers, and
eﬀects, against unreasonable searches and seizures.” U.S.
Const. amend. IV. This protection exists in both the criminal
and civil contexts. Soldal v. Cook County, 506 U.S. 56, 67 (1992).
No. 20‐1295                                                       5

    “[T]he ultimate touchstone of the Fourth Amendment is
‘reasonableness.’” Brigham City v. Stuart, 547 U.S. 398, 403
(2006) (citing Flippo v. West Virginia, 528 U.S. 11, 13 (1999); Katz
v. United States, 389 U.S. 347, 357 (1967)). “[S]earches and sei‐
zures inside a home without a warrant are presumptively un‐
reasonable.” Id. (quoting Groh v. Ramirez, 540 U.S. 551, 559
(2004)). But this “warrant requirement is subject to certain ex‐
ceptions.” Id. (citing Flippo, 528 U.S. at 13; Katz, 389 U.S. at
357).
     One such exception arises when “‘the exigencies of the sit‐
uation’ make the needs of law enforcement so compelling that
[a] warrantless search [or seizure] is objectively reasonable
under the Fourth Amendment.” Mincey v. Arizona, 437 U.S.
385, 394 (1978) (quoting McDonald v. United States, 335 U.S.
451, 456 (1948)) (citing Johnson v. United States, 333 U.S. 10, 14–
15 (1948)). In these situations, one principle governs—“[t]he
need to protect or preserve life or avoid serious injury is jus‐
tification for what would be otherwise illegal absent an exi‐
gency or emergency.” Id. at 392–93 (quoting Wayne v. United
States, 318 F.2d 205, 212 (D.C. Cir. 1963)).
    To determine whether an exigency permitted a warrant‐
less search or seizure in a home, we “conduct[] an objective
review, analyzing whether the government met its burden to
demonstrate that a reasonable officer had a ‘reasonable belief
that there was a compelling need to act and no time to obtain
a warrant.’” United States v. Andrews, 442 F.3d 996, 1000 (7th
Cir. 2006) (quoting United States v. Saadeh, 61 F.3d 510, 516 (7th
Cir. 1995)). This objective review looks at “the totality of facts
and circumstances ‘as they would have appeared to a reason‐
able person in the position of the ... officer—seeing what he saw,
hearing what he heard.’” Bogan v. City of Chicago, 644 F.3d 563,
6                                                     No. 20‐1295

572 (7th Cir. 2011) (quoting Mahoney v. Kesery, 976 F.2d 1054,
1057 (7th Cir. 1992)).
    The exigent circumstances doctrine applies equally to
warrantless searches of a home, seizures of a home, and sei‐
zures of private property within a home. See Sutterfield v. City
of Milwaukee, 751 F.3d 542, 558 (7th Cir. 2014); United States v.
Shrum, 908 F.3d 1219, 1231 (10th Cir. 2018) (“[T]he warrantless
seizure of a home … ‘is per se unreasonable, unless the police
can show that it falls within one of a carefully defined set of
exceptions based on the presence of “exigent circum‐
stances.”’” (quoting Coolidge v. New Hampshire, 403 U.S. 443,
474–75 (1971)) (citing Brigham City, 547 U.S. at 403)); Siebert v.
Severino, 256 F.3d 648, 657 (7th Cir. 2001) (“Exigent circum‐
stances may justify a warrantless seizure of animals.” (citing
DiCesare v. Stuart, 12 F.3d 973, 977 (10th Cir. 1993))).
    Here, all parties agree that Allton “searched” the Loves
Park home by entering it to look for Gaetjens. Likewise, all
agree that Foley “seized” the Loves Park home by placing a
condemnation placard on it and that the Animal Services
workers “seized” Gaetjens’s cats by capturing them. United
States v. Jacobsen, 466 U.S. 109, 113 (1984) (“A ‘seizure’ of prop‐
erty occurs when there is some meaningful interference with
an individual’s possessory interests in that property.”). Fi‐
nally, all agree that Defendants did not obtain warrants or any
other judicial or administrative approval before conducting
these searches and seizures.
    So, to satisfy the Fourth Amendment, Defendants’ war‐
rantless searches and seizures needed to fall into an exception
to the warrant requirement. They all did—each was justified
by an exigent circumstance.
No. 20‐1295                                                    7

    First, Allton (who searched the house) had an objectively
reasonable basis for believing that Gaetjens was experiencing
a medical emergency that required immediate action. Second,
Foley (who seized the house) had an objectively reasonable
basis on which to believe that the Loves Park home posed a
safety threat that required immediate attention. Third, the An‐
imal Services employees (who seized the cats) reasonably de‐
termined that the cats were in imminent danger because they
could not be cared for in the home.
   Last, because none of the individual defendants violated
Gaetjens’s Fourth Amendment rights, her Monell claims fail as
well.
   A. The Home Entry
    In an exigent circumstance often referred to as an “emer‐
gency‐aid” situation, government oﬃcials may enter a home
without a warrant “to ‘render assistance or prevent harm to
persons or property within.’” Sutterfield, 751 F.3d at 558 (quot‐
ing Sheik–Abdi v. McClellan, 37 F.3d 1240, 1244 (7th Cir. 1994)).
In a recent concurring opinion, Justice Kavanaugh provided
“[a] few (non‐exhaustive) examples [that] illustrate” “some
heartland emergency‐aid situations.” Caniglia v. Strom, 141 S.
Ct. 1596, 1604 (2021) (Kavanaugh, J., concurring). The follow‐
ing example is particularly apt for this appeal:
       Suppose that an elderly man is uncharacteristi‐
       cally absent from Sunday church services and
       repeatedly fails to answer his phone throughout
       the day and night. A concerned relative calls the
       police and asks the oﬃcers to perform a well‐
       ness check. Two oﬃcers drive to the man’s
8                                                  No. 20‐1295

       home. They knock but receive no response. May
       the oﬃcers enter the home? Of course.
Id. at 1605 (Kavanaugh, J., concurring); accord United States v.
Tepiew, 859 F.3d 452 (7th Cir. 2017) (permitting police oﬃcers’
warrantless entry into a home on the basis of a report from a
child in the home that her one‐year‐old brother had sustained
a head injury and had a puﬀy face).
    The home entry in this case likewise falls into the heart‐
land of emergency‐aid situations. It is undisputed that Allton
knew that (1) Eads and Gaetjens’s doctor were unable to get
in touch with Gaetjens; (2) the doctor’s oﬃce called Eads be‐
cause she was Gaetjens’s emergency contact; (3) Eads was
concerned that Gaetjens was experiencing a medical emer‐
gency; and (4) Gaetjens’s mail and garbage were piling up.
    If, as Justice Kavanaugh posits, failing to come to church
and answer a phone provides an objectively reasonable basis
for believing that an occupant needs emergency assistance,
then this litany of concerning circumstances facing Allton
more than provided him with the same. His warrantless entry
of the Loves Park home thus did not violate the Fourth
Amendment.
    In response, Gaetjens makes much of the fact that Eads
told Allton that she believed Gaetjens was at her Rockford
home, not her Loves Park home. But that statement just gave
Allton a reason to also look for Eads in her Rockford house; it
in no way contradicted the above facts that gave Allton an ob‐
jectively reasonable basis to enter the Loves Park home.
    B. The Condemnation
    “The exigent circumstances doctrine [also] allows oﬃcers
to enter a home without a warrant … to address a threat to the
No. 20‐1295                                                    9

safety of law enforcement oﬃcers or the general public … .”
Caniglia, 141 S. Ct. at 1603 (Kavanaugh, J., concurring) (citing,
among other cases, Michigan v. Cliﬀord, 464 U.S. 287, 293 & n.4
(1984)). Two precedents guide our analysis of whether Foley
had an objectively reasonable basis for believing that a safety
threat required him to condemn the Loves Park home without
a warrant.
    First, in Wonsey, building inspectors found thirty‐two
building code violations in the plaintiﬀ’s home. 940 F.3d at
398. Based on the “dangerous conditions” that those viola‐
tions presented, the inspectors asked the police to help them
with “emergency evacuations.” Id. The police did so, and then
faced a § 1983 suit from an evacuee for violating her Fourth
Amendment rights. Id. We rejected that claim because the
“police entered her house … to help with an evacuation given
an immediate safety concern.” Id. at 401.
    Second, the Sixth Circuit addressed a similar scenario in
Flatford v. City of Monroe, 17 F.3d 162 (6th Cir. 1994), which we
find persuasive. There, police officers evacuated a residential
apartment building after inspectors determined that it “posed
an immediate danger to its occupants and the public” because
of its dilapidated wooden structure and faulty electrical sys‐
tem. Id. at 171. The court determined that the officers were
entitled to qualified immunity for this warrantless evacuation
because they reasonably believed that their entry was justified
by exigent circumstances. Id. And the court noted that “[t]he
very point of the exigency exception under these circum‐
stances is to allow immediate effective action necessary to
protect the safety of occupants, neighbors, and the public at
large.” Id. at 170.
10                                                 No. 20‐1295

    This case aligns with both Wonsey and Flatford. Allton re‐
ported to Foley that the home was so noxious that the police
could not bear going in more than ten feet. Foley then probed
the front door himself and smelled a stench that could “gag a
maggot.” These circumstances gave Foley a reasonable basis
on which to conclude that the home’s “conditions posed an
immediate danger to its occupants and the public.” Id. at 171.
Thus his reflex to temporarily condemn the home and “pro‐
tect or preserve life” from such danger did not violate the
Fourth Amendment. Mincey, 437 U.S. at 392–93 (quoting
Wayne, 318 F.2d at 212).
     Gaetjens retorts that summary judgment on this claim is
inappropriate because the condition of the home was put in
dispute by the testimony of her friend, Joan Klarner, who tes‐
tified that she did not believe the home posed a health risk
when she visited it several hours before Defendants arrived.
But Klarner’s testimony doesn’t directly dispute the state of
the home as Defendants found it later on that day. More im‐
portant, even if the home was not as bad as Allton made it out
to be, Foley was nonetheless entitled to rely on Allton’s state‐
ments about the condition of the home because Allton had su‐
perior information after entering the home moments earlier.
Cf. Flatford, 17 F.3d at 170 (“[R]equiring officers to second
guess the more informed judgment of a building safety in‐
spector would hinder effective and swift action. Officers
should, therefore, have wide latitude to rely on a building‐
safety official’s expertise where that expert determination ap‐
pears to have some basis in fact.”).
     C. Confiscation of the Cats
    Last, “[e]xigent circumstances may justify a warrantless
seizure of animals” when an oﬃcial reasonably believes that
No. 20‐1295                                                    11

the animals are in “imminent danger.” Siebert, 256 F.3d at 657
(citing DiCesare, 12 F.3d at 977); see also, e.g., Commonwealth v.
Duncan, 7 N.E.3d 469, 471 (Mass. 2014) (finding exigent cir‐
cumstances to seize dogs where the dogs were left out “in se‐
verely inclement winter weather” and “extremely emaci‐
ated”); Hegarty v. Addison Cnty. Humane Soc’y, 848 A.2d 1139,
1143 (Vt. 2004) (permitting the warrantless seizure of a horse
where oﬃcer reasonably believed that the horse’s “health was
in jeopardy and that immediate action was required to protect
her”).
    The imminent danger to animals here was plain—Gaet‐
jens’s thirty‐seven cats could not be cared for in the Loves
Park home because the condemnation placard prevented
Gaetjens from entering the home for that purpose. Given this
situation, the Animal Services oﬃcials’ warrantless entry into
the Loves Park home and the seizure of her cats did not vio‐
late the Fourth Amendment.
   Gaetjens argues in rebuttal that regardless of whether An‐
imal Services could seize her cats, they still violated the
Fourth Amendment by using excessive force when doing so.
Specifically, she alleges that the oﬃcials used a “cat grabber”
that injured and ultimately killed the stud Calaio.
    We have held before that “the use of deadly force against
a household pet is reasonable only if the pet poses an imme‐
diate danger and the use of force is unavoidable.” Viilo v. Eyre,
547 F.3d 707, 710 (7th Cir. 2008) (citing Brown v. Muhlenberg
Township, 269 F.3d 205, 210–11 (3d Cir. 2001)). But that case,
and the cases from this circuit applying its rule, involved of‐
ficers shooting dogs with firearms. This case involved Animal
Services oﬃcials using a cat‐catching tool to catch a cat
(which, according to indisputable testimony, looked ready to
12                                                   No. 20‐1295

“maul” the cat‐catcher). That Calaio died as a result of this
manifestly reasonable tactic is unfortunate, but it does not an
unreasonable seizure make.
    Gaetjens also argues that even if the initial seizure of her
cats was lawful, Animal Services violated her Fourth Amend‐
ment rights by retaining the cats longer than necessary. This
argument fails because we have made clear that the Four‐
teenth Amendment, not the Fourth Amendment, provides the
appropriate basis for challenging post‐seizure procedures for
the retrieval of property. Bell v. City of Chicago, 835 F.3d 736,
741 (7th Cir. 2016).
    As a final note, Gaetjens argues that the district court in‐
correctly granted summary judgment sua sponte to the Animal
Services oﬃcials. While Gaetjens is correct that this procedure
warrants caution, it is permissible when “the losing party is
given notice and an opportunity to come forward with its ev‐
idence.” Jones v. Union Pac. R.R. Co., 302 F.3d 735, 740 (7th Cir.
2002) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986);
Goldstein v. Fid. and Guar. Ins. Underwriters, Inc., 86 F.3d 749,
750 (7th Cir. 1996)). Gaetjens has not argued here that she re‐
ceived inadequate notice, nor has she shown that she was de‐
prived of an opportunity to marshal evidence to dispute the
facts relied on in this opinion.
    We therefore conclude that the Animal Services workers,
like the other individual defendants, did not violate Gaet‐
jens’s Fourth Amendment rights.
     D. Monell Liability
    According to the Supreme Court’s decision in Monell, mu‐
nicipalities are sometimes liable for the constitutional viola‐
tions that their employees commit. 436 U.S. at 658. “But a
No. 20‐1295                                                      13

municipality cannot be liable under Monell when there is no
underlying constitutional violation by a municipal em‐
ployee.” Sallenger v. City of Springfield, 630 F.3d 499, 504 (7th
Cir. 2010) (citing King ex rel. King v. E. St. Louis Sch. Dist. 189,
496 F.3d 812, 817 (7th Cir. 2007); Jenkins v. Bartlett, 487 F.3d
482, 492 (7th Cir. 2007)). That’s the case here. Gaetjens’s con‐
stitutional rights were not violated, and thus her Monell claim
cannot succeed.
                        III. CONCLUSION
    For the foregoing reasons, we AFFIRM the judgment of the
district court.